PUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 15-4517


UNITED STATES OF AMERICA,

                   Plaintiff – Appellee,

             v.

KAIXIANG ZHU,

                   Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:12-cr-00258-GBL-11)


Argued: October 28, 2016                                     Decided: April 12, 2017


Before TRAXLER, DIAZ, and HARRIS, Circuit Judges.


Affirmed by published per curiam opinion.


ARGUED: Jessica Nicole Carmichael, HARRIS & CARMICHAEL, PLLC, Alexandria,
Virginia, for Appellant. Christopher John Catizone, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee. ON BRIEF: Dana J.
Boente, United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.
PER CURIAM:

          Kaixiang Zhu was convicted by a jury of conspiring to commit immigration fraud,

see 18 U.S.C. § 371, and aiding and abetting fraud and misuse of immigration

documents, see 18 U.S.C. § 1546(a), charges stemming from a green card sting operation.

Zhu appeals his conviction on various grounds. For the reasons set forth below, we

affirm.

                                               I.

          Zhu, a native of China, entered the United States in February 2001 using a J-1 visa

authorized for nonimmigrant exchange visitors. 1 Although his J–1 visa authorized only a

temporary stay until August 2001, Zhu overstayed his visa and remained in the United

States without authorization. Zhu subsequently married Xiu Yun Lu, a fellow Chinese

citizen he had met in the United States. In 2004, Zhu’s wife unsuccessfully attempted to

adjust her status to permanent legal resident, and an order of removal to China was

entered against her.      Likewise, Ming Hui Lu, Zhu’s brother-in-law and housemate,

applied to adjust his status, but his application was denied and an order of removal was

entered against him.


          1
         In the Mutual Educational and Cultural Exchange Act of 1961, Congress
authorized the State Department “to provide, by grant, contract, or otherwise, for . . .
educational exchanges . . . by financing visits and interchanges between the United States
and other countries of students, trainees, teachers, instructors, and professors.” 22 U.S.C.
§ 2452(a)(1). The State Department, in turn, created the Exchange Visitor Program “to
provide foreign nationals with opportunities to participate in educational and cultural
programs in the United States and return home to share their experiences.” 22 C.F.R. §
62.1(b).


                                               2
       In 2011, federal agents commenced a sting operation in which Officer Mark

Butler, who was operating undercover, posed as a private business owner offering to sell

bona fide green cards which had been obtained illegally. Officer Butler, known to his

contacts as “Andrew,” claimed that he had a relationship with American immigration

officials through whom he could obtain green cards to sell, but Andrew indicated the

price would be exorbitant—at least $25,000 apiece, and sometimes even in excess of

$60,000. In this scheme, Andrew did not deal directly with individuals who wanted to

obtain a green card without having to go through the proper legal channels; instead, he

used “brokers” both to identify potential customers in their communities and to

communicate with them. The brokers were also tasked with bringing their customers to

Virginia for a face-to-face meeting with Andrew, which law enforcement agents secretly

recorded.

       Zhu was brought into the green card scheme by Chang Yun Hui (“Dr. Hui”) 2, an

acquaintance from New York who was a broker for Andrew. Dr. Hui spoke very little

English but, according to Officer Butler, he always had someone to translate at hand.

Their primary form of communication, however, was via email. Andrew told Dr. Hui that

the green cards were very expensive and explained that “they were real green cards

obtained fraudulently, and that [they] could all go to jail if [they] didn’t do things exactly




       2
          Dr. Hui was a doctor of traditional Chinese medicine; the full scope of what this
entails is unclear from the record.


                                              3
the right way.” J.A. 310. Officer Butler testified that he “wanted to have the price so

high that people knew it was illegal.” J.A. 310.

       In order to obtain one of the green cards offered by Andrew, would-be purchasers

were required to provide certain documents to Dr. Hui, who would submit them to

Andrew. Zhu gave Dr. Hui a copy of his Chinese passport, two passport photos, and a

Form I-485 to adjust status, which was filled out in English and in Zhu’s handwriting.

Zhu’s Form I-485 was incomplete and contained several misstatements, including, for

example, Zhu’s assertion that he was applying “with” his wife to adjust status. J.A. 477.

Likewise, Lu, Zhu’s brother-in-law, and Qiao Chan Zhang, Zhu’s sister-in-law, sought to

purchase green cards from Andrew and provided passports and Form I-485 applications

to Dr. Hui. Like Zhu’s Form I-485, the forms submitted by Lu and Zhang contained

misstatements and omissions. Dr. Hui sent Zhu’s paperwork, along with the documents

provided by Lu and Zhang, to Andrew.             Andrew then asked Dr. Hui to bring his

customers from New York to Virginia purportedly to meet Andrew and to be

fingerprinted for their green cards.

       In August 2011, Dr. Hui accompanied Zhu, Lu and Zhang, and 13 other customers

to the Crystal City Hilton in Virginia. Dr. Hui brought his customers in small groups to a

room rented by Andrew, which, unbeknownst to Dr. Hui and his customers, was wired

for audio and video recording. During each meeting, Andrew explained to the customers

that “this isn’t an [i]mmigration office” and that “what we are doing is not legal. We can

all go to jail.” J.A. 728. Andrew “provided several warnings . . . to inform them that . . .



                                             4
this is dangerous, [and] illegal.” J.A. 338. Nevertheless, Zhu permitted Andrew to

fingerprint him.

       For several months after the meeting, Andrew and Dr. Hui exchanged emails

about the status of the green cards. In April 2012, Andrew sent an email to Dr. Hui,

suggesting that he “relax” and that he was “working on all the stuff you ask for. [T]hese

people need to realize that this is illegal and doesn’t [work] like it would if you go into

the immigration office.” J.A. 191. On April 24, Dr. Hui responded, listing customers,

including Zhu, that still wanted to pay Andrew for green cards:

       I got your email, please do your best to help them do what they want, I will
       tell them to wait for your good news. Thank you! . . . The other cards
       please follow this order to give them: mingxian chen, qiaochan zhang,
       baodi hu, yingjiao yang, meixia tian, kaiyang zhu, xiuqing wu, xuejiang
       chen, jinjian lin, jianling lin, jinshun zhu, yuewen zheng, wu lin. Please
       [reply]! Thank you!

       DR. HUI

J.A. 191 (emphasis added).

       Finally, in June 2012, Dr. Hui and his customers were told that the green cards

were ready and that they could pick them up in exchange for cash at a hotel in Manassas,

Virginia. Zhu, however, was not among the customers who appeared in Virginia to

purchase a green card, and neither were his brother-in-law Lu or his sister-in-law Zhang.

The customers who appeared in Virginia were arrested.

       Dr. Hui was also arrested and charged in connection with the immigration fraud

conspiracy. He cooperated with law enforcement agents, submitting to a post-arrest

interview about the green card scheme. Agents prepared a report summarizing the details


                                            5
of Dr. Hui’s interview which reflected his clear understanding that the means by which

he and his customers were obtaining green cards was illegal. According to the report, Dr.

Hui explained that “‘Andrew’ told him (HUI) that he could get the green cards and that

he (HUI) knew the process in obtaining green cards was illegal”; and Dr. Hui “indicated

‘Andrew’ did not mention about the clients’ green cards being obtained through

fraudulent means, but that he (Hui) understood the paperwork for the green cards was not

legitimate.” J.A. 757. Dr. Hui also “acknowledged that he knew it was an illegal process

to mail-out the documents,” J.A. 759, and that he “knew that taking fingerprints was part

of the process of obtaining the green card through fraud.” J.A. 760.

      The report, however, contained a contradictory remark attributed to Dr. Hui. The

report stated that Dr. Hui specifically identified four customers, including Zhu’s in-laws

Lu and Zhang, whom he told that they were obtaining the green cards legally:

      HUI stated that he advised the [four] individuals that ‘Andrew’s’ way of
      obtaining the green cards was legal and that the green cards are ‘real’ green
      cards. HUI stated that he knew the legal process to obtain green cards was
      by applying through Citizenship and Immigration Services (CIS). . . . HUI
      stated that he (HUI) did not think that the green card itself was fraudulent,
      but knew that the process in obtaining the green card was illegal. HUI
      stated he needed a green card himself and that he knew ‘Andrew’s’ way of
      obtaining one was not the proper way.

J.A. 758 (emphasis added). According to the report, Dr. Hui did not mention Zhu

specifically during his interview with the agents. Dr. Hui pled guilty and was sentenced

to fourteen months’ incarceration. On June 25, 2013, following his release from prison,

Dr. Hui was removed to China.




                                            6
      In 2014, Zhu and Lu were apprehended in Arkansas; Zhang remained at large at

the time of Zhu’s trial. Zhu was charged with conspiracy to commit immigration fraud,

see 18 U.S.C. § 371, and aiding and abetting the fraud and misuse of immigration

documents, see 18 U.S.C. § 1546(a). Prior to trial, Zhu moved to dismiss the indictment

on the basis that, by removing Dr. Hui, “the government deported a witness material and

favorable to [Zhu’s] defense.”     J.A. 63.       The district court denied Zhu’s motion,

concluding that Zhu had not shown that Dr. Hui’s testimony “would have been material

and favorable to [the] defense in ways not merely cumulative to the testimony of

available witnesses.” J.A. 158. Zhu also moved before and during trial to exclude from

evidence an April 24, 2012, email from Dr. Hui to Andrew listing Dr. Hui’s customers

who were interested in purchasing a green card after the meeting with Andrew. The

district court disagreed and admitted Dr. Hui’s email.        After a jury trial, Zhu was

convicted on both counts.

      On appeal, Zhu challenges the denial of these motions as well as the district

court’s frequent interruptions of defense counsel’s examination of witnesses and

argument to the jury. For the reasons set forth below, we affirm.

                                            II.

      Zhu contends that the removal of Dr. Hui violated his right to compulsory process

under the Sixth Amendment and his right to a fair trial under the Due Process Clause of

the Fifth Amendment. The appropriate remedy, according to Zhu, was dismissal of the

indictment. Thus, Zhu argues the district court erred in denying his motion to dismiss.

We review a district court's legal conclusions with respect to a motion to dismiss the

                                              7
indictment de novo, and its factual findings for clear error. See United States v. Perry,

757 F.3d 166, 171 (4th Cir. 2014).

                                            A.

       Prior to trial, Zhu moved to dismiss the indictment on the basis that, by removing

Hui, the government “deported a witness material and favorable to [Zhu’s] defense.”

J.A. 63. Pointing to a statement in the government’s report that Dr. Hui “advised [four

specified] individuals that ‘Andrew’s’ way of obtaining the green cards was legal,” J.A.

758, Zhu argued that, had he appeared as a witness, Dr. Hui would have testified that he

advised all of his customers, including Zhu, that his way of obtaining the green cards was

legal. Zhu’s primary defense at trial was that he lacked criminal intent—that he believed

he was legally applying for a green card. Thus, Zhu contended that Dr. Hui’s “testimony

bears directly on the intent element” of the charges against Zhu, and that the government

knew this but removed Dr. Hui anyway. J.A. 65.

       The district court denied Zhu’s motion, concluding that Zhu had not shown that

Dr. Hui’s testimony “would have been material and favorable to [the] defense in ways

not merely cumulative to the testimony of available witnesses.” J.A. 158. The court

found “no basis in the record” to conclude that Dr. Hui would have testified “that he

made [a] similar statement”—that obtaining green cards in this fashion was legal—“to all

of the customers instead of just to that group of four.” J.A. 162. Moreover, the district

court concluded that Dr. Hui’s “testimony on criminal intent would be cumulative to the

testimony of other available witnesses,” id., in light of the fact that Zhu’s brother-in-law

was available to testify about what Zhu was told about the legality of obtaining the green

                                             8
card through Dr. Hui. And, finally, the district court reasoned that even if Dr. Hui

appeared and testified as Zhu claimed, his testimony, viewed “in the context of the entire

record,” J.A. 161, was not reasonably likely to affect the judgment of the jury.

                                             B.

       The Sixth Amendment states that “[i]n all criminal prosecutions, the accused shall

enjoy the right . . . to have compulsory process for obtaining witnesses in his favor.”

U.S. Const. amend. VI. In United States v. Valenzuela-Bernal, 458 U.S. 858 (1982), the

Supreme Court made clear that this right is implicated by the deportation of an alien

whom a criminal defendant wants to call as a witness at trial. The Court explained what a

defendant must show to establish a Sixth Amendment claim under the Compulsory

Process Clause:

       [T]he right to compulsory process guaranteed by the Sixth Amendment
       suggests that more than the mere absence of testimony is necessary to
       establish a violation of the right. Indeed, the Sixth Amendment does not by
       its terms grant to a criminal defendant the right to secure the attendance and
       testimony of any and all witnesses: it guarantees him compulsory process
       for obtaining witnesses in his favor. . . . This language suggests that
       respondent cannot establish a violation of his constitutional right to
       compulsory process merely by showing that deportation of [witnesses]
       deprived him of their testimony. He must at least make some plausible
       showing of how their testimony would have been both material and
       favorable to his defense.

Id. at 867 (internal quotation marks and citations omitted).

       Of course, the removal of potential witnesses “deprives the defendant of an

opportunity to interview the witnesses to determine precisely what favorable evidence

they possess,” and thus “the defendant cannot be expected to render a detailed description

of their lost testimony.” Id. at 873. Nonetheless, the defendant must make some showing

                                             9
of materiality. Accordingly, a defendant raising a compulsory process claim must make

“a plausible showing that the testimony of the deported witnesses would have been

material and favorable to his defense, in ways not merely cumulative to the testimony of

available witnesses.” Id.

       And, given the clarity of the prejudice requirement in Valenzuela-Bernal, it is

hardly surprising that the Circuit Courts of Appeal unanimously require this showing of

prejudice that resulted from the absence of the deported witness. See, e.g., United States

v. Gonzales, 436 F.3d 560, 578 (5th Cir. 2006) (“This first prong is universal: the

defendant must show prejudice to his case.”).

       A majority of the Circuits read Valenzuela-Bernal as establishing a second

requirement as well—that the government acted in bad faith in deporting a key witness,

in a conscious effort to gain a tactical advantage by suppressing exculpatory evidence.

See United States v. Leal-Del Carmen, 697 F.3d 964, 970 (9th Cir. 2012); United States

v. Damra, 621 F.3d 474, 489-90 (6th Cir. 2010); United States v. Chaparro-Alcantara,

226 F.3d 616, 624 (7th Cir. 2000); United States v. Iribe-Perez, 129 F.3d 1167, 1173

(10th Cir. 1997).

       This court has not directly addressed whether Valenzuela-Bernal requires a

showing that the government deported a material witness in bad faith. The government

urges us to adopt the bad faith requirement, premised on the Court’s pronouncement in

Valenzuela-Bernal that “immigration policy adopted by Congress justifies the prompt

deportation of illegal-alien witnesses upon the Executive’s good-faith determination that

they possess no evidence favorable to the defendant in a criminal prosecution.” 458 U.S.

                                           10
at 872. The district court found “not a scintilla of evidence of bad faith.” J.A. 160-61.

Indeed, Zhu is in this particular fix because of his own decision to flee arrest and live as a

fugitive in another part of the country for more than two years.              We doubt the

government is required to keep a removable alien in the country indefinitely on the off

chance that a fugitive from justice is discovered in the distant future and needs the alien

as a trial witness. We need not reach the issue of whether bad faith is an element of a

compulsory process claim, however, because, as explained below, we conclude that Zhu

failed to establish prejudice.

                                             C.

       Zhu argues that Dr. Hui would have testified that he told his customers, including

Zhu, that he advised them that the green card scheme was legal. Such testimony, Zhu

claims, would have been both material and favorable to his defense because the testimony

“bears directly on the intent element of each charge in the indictment” and “would have

established that the first time [Zhu] discovered the process was illegal was in the meeting

in Virginia with the undercover agents, and that at that meeting, he gave his fingerprints,

but never followed-up, and never returned.” Brief of Appellant at 21.

       First, we note that Zhu’s contention that Dr. Hui would have furnished the defense

material, favorable and exculpatory testimony rests on a thin reed. It is premised on a

single sentence pulled from the government’s report of Dr. Hui’s interview indicating

that Dr. Hui specified four customers whom he told that Andrew’s “way of obtaining the

green cards was legal.” J.A. 758. Lu was one of the four customers specified by Dr. Hui,

but Zhu was not and there is nothing in the report to suggest that Dr. Hui made a similar

                                             11
statement to every customer. Indeed, apart from that single statement, Dr. Hui repeatedly

indicated during the interview that he understood Andrew’s process for obtaining green

cards was illegal. There is no basis in the record for concluding that Dr. Hui would have

testified that he told Zhu their activities were legal. Zhu’s argument is grounded in

speculation, and he cannot satisfy the materiality requirement with speculative evidence.

Cf. United States v. Shealey, 641 F.3d 627, 634 (4th Cir. 2011) (defendant must

demonstrate “actual prejudice, as opposed to mere speculative prejudice” to be entitled to

dismissal of indictment under Due Process Clause of Fifth Amendment).

       Moreover, even if Dr. Hui had appeared and testified that he stated to Zhu that

they were not illegally obtaining green cards, such testimony simply would not have been

“material and favorable to his defense, in ways not merely cumulative to the testimony of

available witnesses.” Valenzuela-Bernal, 458 U.S. at 873. Evidence is material “only if

there is a reasonable likelihood that the testimony could have affected the judgment of the

trier of fact.” Id. at 874. Materiality “must be evaluated in the context of the entire

record.” Id. at 868 (internal quotation marks omitted). The post-arrest report shows that

Dr. Hui was well aware of the illegality of obtaining green cards on the black market.

Zhu’s Form I-485 contained numerous false statements regarding his employment status,

how he entered the United States and the basis on which Zhu claimed he was entitled to a

green card. And, it is undisputed that Zhu allowed his fingerprints to be taken even after

having been warned that what he was doing was illegal and that he could do jail time for

purchasing green cards.



                                            12
      Zhu cannot show that Dr. Hui’s speculative testimony would not have been

“merely cumulative to the testimony of available witnesses.” Id. at 873. Zhu contends

that the report of the interview demonstrates that Dr. Hui told all of his customers that

obtaining a green card through him was legal. Dr. Hui is not the only witness who could

offer testimony as to what he informed his customers regarding the legality of the

scheme. Zhu’s brother-in-law Lu was with Zhu at the August 25, 2011, meeting when

Dr. Hui introduced Zhu, Lu and his other customers to Andrew. Lu would have been in a

position to verify that Dr. Hui told him and Zhu that they were not breaking the law by

obtaining the green cards outside of the USCIS. Zhu did not call Lu as a witness,

however, nor did Zhu call any other individual who attempted to purchase a green card

with Dr. Hui’s assistance.    Because other witnesses could have provided the same

testimony that Zhu sought from Dr. Hui, Dr. Hui’s testimony was cumulative and

therefore not “material” within the meaning of Valenzuela-Bernal.

       Finally, to the extent that Zhu styles this argument as a due process claim, we

likewise reject it for the foregoing reasons. Valenzuela-Bernal made clear that “the same

materiality requirement [that applies to a compulsory process claim] obtains with respect

to a due process claim” under the Fifth Amendment. Id. at 872. To the extent a criminal

defendant claims that the deportation of a witness was so fundamentally unfair that it

“fatally infected the trial,” his claim fails “unless there is some explanation of how [the

witnesses’] testimony would have been favorable and material.” Id.




                                            13
                                            III.

       Zhu next argues that the district court erred in admitting into evidence the April 24

email from Dr. Hui providing Andrew a list of customers, including Zhu, who still

wanted to obtain a green card after meeting Andrew. On appeal, Zhu focuses on two

grounds for excluding the email: (1) there was insufficient evidence to establish the

authenticity of the email under Rule 901 of the Federal Rules of Evidence; and (2) the

email contained inadmissible hearsay in violation of Rule 802. The district court denied

Zhu’s pre-trial motion to exclude, and Zhu renewed these objections at trial when the

government moved to admit the email. We review a district court’s decision to admit

evidence over a Rule 802 or Rule 901 objection for abuse of discretion. See United

States v. Cornell, 780 F.3d 616, 629 (4th Cir. 2015) (admission of evidence over Rule

901 objection was not abuse of discretion); United States v. Bumpass, 60 F.3d 1099,

1101-02 (4th Cir. 1995) (admission of evidence over hearsay objection reviewed for

abuse of discretion).

                                             A.

                                         Rule 901

       First, Zhu argues that the government could not properly authenticate Dr. Hui’s

email of April 24, 2012, as required by Rule 901. Under Rule 901, “[t]o satisfy the

requirement of authenticating or identifying an item of evidence, the proponent must

produce evidence sufficient to support a finding that the item is what the proponent

claims it is.” Fed. R. Evid. 901(a). It is up to the jury to decide “whether evidence is that

which the proponent claims.” United States v. Vidacak, 553 F.3d 344, 349 (4th Cir.

                                             14
2009). It is “[t]he district court’s role . . . to serve as gatekeeper in assessing whether the

proponent has offered a satisfactory foundation from which the jury could reasonably

find that the evidence is authentic.” Id. “The burden to authenticate under Rule 901 is

not high—only a prima facie showing is required.” Id.

       Zhu argues that “there was significant doubt as to the authenticity of the email

purportedly from Dr. Hui,” Brief of Appellant at 33, on April 24, 2012, in light of these

facts: the email was written in English; Dr. Hui spoke little or no English and used an

unknown translator to help him write his emails to Andrew; a third party, “Mr. Liu,”

wrote an email on May 23, 2011, using Dr. Hui’s email account; and Dr. Hui’s entire

collection of emails were not signed the same way every time but used multiple versions

of “Dr. Hui” in closing. The government produced neither Dr. Hui nor the translator to

testify that Dr. Hui did in fact author the emails and that they were translated correctly.

The district court disagreed, however, and found “enough evidence to meet the low

threshold that must be met under Rule 901, that this came from [Dr. Hui].” J.A. 375.

The district court also concluded that “even though we don’t know the identity of the

interpreter, . . . we don’t have any reason . . . to doubt that it’s a reasonable interpretation

[of] what Dr. Hui was saying. He had, after all, a history and a series of transactions with

the agent, and these are all . . . relating to facts that Hui and the agent knew about.” J.A.

374-75.

       We agree with the district court that the government offered enough evidence for

the jury to conclude that the email was what the government as the proponent claimed it

was: an email from Dr. Hui listing customers, including Zhu, who were still interested in

                                              15
obtaining green cards after the hotel meeting with the undercover agents in Virginia.

Officer Butler, who played the role of Andrew in the sting, testified the April 24 email

was part of an email “conversation between [himself] and Dr. Hui.” J.A. 350. Officer

Butler explained that Dr. Hui’s email was sent from a “secret e-mail address that only Dr.

Hui and I knew about,” J.A. 351, and contained information “only he would know,” J.A.

350. This testimony is sufficient to clear the relatively low prima facie hurdle. The

reasons identified by Zhu to doubt the authenticity of the email go to its weight, not its

admissibility, and counsel for Zhu was free to highlight these deficiencies during cross

examination of Officer Butler. The district court’s job was not to “find that the evidence

[was] necessarily what the proponent claim[ed], but only that there [was] sufficient

evidence that the jury ultimately might do so.” Vidacak, 553 F.3d at 349 (internal

quotation marks omitted). Accordingly, the district court did not abuse its discretion in

admitting the email over Zhu’s Rule 901 objection.

                                           B.

                                   Rules 801 and 802

      We next turn to Zhu’s hearsay objection. Zhu contends that Dr. Hui’s email

contained two layers of hearsay. Zhu argues that the April 24 email contained Dr. Hui’s

out-of-court statements offered for the truth of the matter asserted. The district court

concluded that Dr. Hui’s email qualified as the statements of a co-conspirator, and

therefore was not hearsay. See Fed. R. Evid. 801(d)(2)(E) (excluding from the definition

of hearsay a statement “made by the party’s coconspirator during and in furtherance of

the conspiracy”). Zhu does not challenge this ruling on appeal.

                                           16
       Zhu instead focuses his challenge on what he contends was a second layer of

hearsay. Because Dr. Hui did not speak English, he received help from an unknown

person or persons in communicating with Andrew by email. Thus, Zhu contends that it

was “unknown whether the translator acted purely as a conduit for the language” and thus

“it was the translator’s statement and not simply Dr. Hui’s [statement] being offered by

the government.” Brief of Appellant at 33-34.

       Our analysis of whether an interpreter’s translation constituted hearsay is governed

by Vidacak, in which we considered whether the out-of-court statements of an interpreter

constituted hearsay where he was translating for a criminal defendant who was being

interviewed by an immigration officer. See 553 F.3d at 351-52. We explained that

“except in unusual circumstances, an interpreter is no more than a language conduit and

therefore his translation does not create an additional level of hearsay.” Id. at 352

(internal quotation marks omitted). Further, we recognized “a narrow exception that is

applied where the particular facts of a case cast significant doubt upon the accuracy of a

translated confession.” Id. (internal quotation marks omitted). See also United States v.

Shibin, 722 F.3d 233, 248 (4th Cir. 2013) (“[I]nterpreted testimony might be unusable

without the interpreter’s presence,” if “the particular facts of a case cast significant doubt

upon the accuracy of a translated [statement].” (internal quotation marks omitted)).

       In order to determine if this “narrow” exception applies, Vidacak identifies four

factors for district courts to consider: “1) which party supplied the interpreter; 2) whether

the interpreter had a motive to mislead or distort; 3) the interpreter's qualifications and

language skills; and 4) whether actions taken subsequent to the conversation were

                                             17
consistent with the statements translated.” 553 F.3d at 352 (internal quotation marks

omitted).

       The district court recognized that it could not fully evaluate these four factors

because the identity of Dr. Hui’s translator was unknown. The court therefore directly

examined the underlying question which these four factors were designed to help courts

answer: whether the particular circumstances of the case cast doubt on the accuracy of a

translated statement. The court found that the email was part of a series of messages

between Dr. Hui and the undercover agent “all relating to facts that Hui and the agent

knew about.” J.A. 375. Based on this, the district court appeared to hold that the

interpreter acted as a mere “language conduit” and “[did] not create an additional level of

hearsay,” J.A. 372, even if that conclusion was not explicit in its ruling from the bench.

       As Vidacak makes clear, it is the “unusual” case that requires an interpreter’s

presence to avoid a hearsay objection. 553 F.3d at 352. In this case, the district court had

little basis for concluding that the interpreter used by Dr. Hui “harbored any bias against”

Zhu or “had any motive to mislead or distort.” Id. at 352. On the contrary, Agent

Butler’s testimony supports the district court’s view that it was reasonable to believe that

the April 24 email reflected what Dr. Hui intended to say. Butler testified that the

messages came from a “secret email address that only Dr. Hui and [Butler] knew about,”

and contained information from past conversations or meetings between the two

individuals. J.A. 351. Additionally, the emails frequently referenced transactions and

facts known only to Dr. Hui and the agent, suggesting that the translations were reliable.



                                             18
       We hold that, on this record, the district court did not abuse its discretion in

admitting the April 24 email from Dr. Hui.

                                             IV.

       Finally, Zhu contends that the district court improperly interfered with his

presentation of a defense by repeatedly interrupting counsel’s questions to witnesses and

interfering with counsel’s closing argument to the jury, essentially taking on the role of a

prosecutor. We review this assertion for abuse of discretion. See United States v.

Castner, 50 F.3d 1267, 1272 (4th Cir. 1995) (abuse of discretion standard of review

applied to allegation that district court “depart[ed] from its required impartial role by

improperly questioning the relevance of defense exhibits, limiting witness testimony, and

extensively interrupting the examination of defense witnesses to impose its own

questions”).

       The district court’s role is “not that of an umpire or of a moderator at a town

meeting,” but rather “to see that a case on trial is presented in such way as to be

understood by the jury, as well as by himself.” United States v. Parodi, 703 F.2d 768,

775 (4th Cir. 1983) (internal quotation marks omitted).          Thus, a district court is

empowered to question witnesses, see Fed. R. Evid. 614(b), and, indeed, the court

“should not hesitate to ask questions for the purpose of developing the facts,” Parodi, 703

F.2d at 775.

       In discharging its duty to see that the evidence is properly developed, the district

court should be mindful of its responsibility “to conduct a jury trial in a general

atmosphere of impartiality.” Castner, 50 F.3d at 1272 (internal quotation marks omitted).

                                             19
When questioning witnesses, the court must be especially careful “not [to] create an

appearance of partiality by continued intervention on the side of one of the parties or

undermine the effective functioning of counsel through repeated interruption of the

examination of witnesses.” Id. (internal quotation marks and alteration omitted).

       A review of the record, the government points out, reveals that the district court in

this case interrupted the examination of witnesses by attorneys for the government

virtually the same number of times it interrupted defense counsel’s examinations. Zhu

does not dispute this assertion. Therefore, the district court’s interruptions during the

presentation of evidence, assessed from a standpoint of sheer volume, did not create an

appearance of partiality on the part of the court.

       Zhu argues that despite the fact that the district court’s interruptions were

relatively even in number, the interruptions differed in tone and effect and created the

impression that the court favored the government. Toward this end, Zhu offers a few

examples—presumably the most egregious instances he could find—of the court’s

interference with Zhu’s presentation of evidence during the trial.

       First, Zhu points to defense counsel’s cross examination of Officer Butler, i.e.,

“Andrew,” during which counsel attempted to introduce 150-200 pages of emails

between Dr. Hui and Andrew. The district court raised its own objection to the volume

of the documents and “chastis[ed Zhu’s] counsel for not providing them to the agent

sooner.” Brief of Appellant at 40. In response, the government suggests that the court

was merely trying “to prevent a large number of extraneous emails from being admitted

into evidence and made available to the jury.” Brief of Appellee at 46. The district court

                                             20
then permitted defense counsel to admit and use specific, individual emails during cross

examination. We agree that the district court acted within its discretion by proceeding in

this fashion rather than accepting into evidence 150-200 pages of emails at the same time.

And, more importantly, this relatively brief intrusion by the district court can in no sense

be viewed as having “creat[ed] an appearance of partiality.” Castner, 50 F.3d at 1272

(internal quotation marks omitted).

       Zhu next highlights numerous comments made by the district court while defense

counsel questioned a witness regarding whether she “[knew] anything about Mr. Zhu

working in Virginia Beach.” J.A. 555. The court would not permit the witness to answer

the question on the basis that the question called for hearsay. Instead, the court instructed

counsel to rephrase the question “in a way that focuses only on her personal knowledge,

what she observed, what she knows, without telling us what other people told her.” J.A.

557. When defense counsel made several attempts to rephrase the question, the district

court interrupted numerous times to remind counsel to establish the “source or basis” of

the witness’s knowledge. J.A. 560.

       Zhu’s primary complaint seems to be that the district court interposed hearsay

objections while the government remained silent. Zhu does not suggest, however, that

the court’s concern about hearsay was mistaken.          And, even if the district court’s

conclusion that the witness was being asked to give hearsay testimony was in error, the

court did not create an improper appearance of partiality in light of the entire record,

which includes instances where the court interrupted the government’s attorneys in a

similar fashion.

                                             21
       Finally, Zhu contends that it was improper and prejudicial for the district court to

interrupt defense counsel’s reference to “reasonable doubt” during closing argument. To

the extent the district court merely explained that there would be no instruction to the jury

on reasonable doubt, the court’s statement was certainly consistent with our law. See

United States v. Headspeth, 852 F.2d 753, 755 (4th Cir. 1988) (“We have frequently

admonished district courts not to attempt to define reasonable doubt in their instructions

to the jury absent a specific request from the jury itself . . . on the theory that the term

reasonable doubt has a self-evident meaning comprehensible to the lay juror, which

judicial efforts to define generally do more to obscure than to illuminate.” (internal

quotation marks omitted)), abrogated on other grounds, Taylor v. United States, 495 U.S.

575 (1990).

       With regard to the court’s instruction that the jury disregard part of counsel’s

argument, it is unclear what the jury was supposed to disregard, particularly in light of

the fact that counsel was permitted to finish her argument that reasonable doubt is a very

demanding standard of proof.       We do not find that the district court created the

appearance of partiality with its comments during closing argument.

       In sum, we conclude that the district court discharged its duty to conduct the trial

“in a general atmosphere of impartiality,” Castner, 50 F.3d at 1272, and the court’s

comments and interruptions during Zhu’s presentation of evidence, either by themselves

or taken together as a whole, did not undermine the impartial quality of the proceedings.

Accordingly, we reject this challenge to Zhu’s conviction.



                                             22
                                     V.

For the foregoing reasons, we affirm the judgment of the district court.

                                                                       AFFIRMED




                                     23